PRYOR, Senior Judge,
concurring:
It is certain that the D.C.Code provides specific procedures governing the Alcoholic Beverage Control Board’s response to petitions in opposition to the grant of a license to sell alcohol. It is also evident that the provisions of the statute are intended to give residents a voice in Board decisions which will affect the community.
In this instance, the petitioner, in opposing the license application, declared and distributed deliberate and blatant false statements. Our responsibility in this court is, of course, to review the Board’s decision in terms of the pertinent statutory provisions. It is settled that a governmental agency should have broad authority and reasonable latitude to perform its function. The precise tension which has arisen in this case relates to the fact that the statute does not expressly authorize the Board to dismiss a protest petition, and the Board has given a terse explanation of its action. Given the varied, sometimes divergent, interests which the majority opinion has carefully identified, I agree that this is an important concern. The Board is obliged to explain itself. Thus, I do not seriously oppose the remand. Yet, I think it must be said that the statutory provisions in question were likely drafted on the premise that protest applications, like legal pleadings, must be accurate, non frivolous, and asserted in good faith. It would seem implicit, though not expressly written, that the Board has the authority to dismiss a petition. I think the Board concluded that this was such a case, and that they were treating it appropriately. However, for the longer term, the requirement of clarity is probably wise.
I reluctantly concur.